Citation Nr: 1514315	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.
 
2.  Entitlement to an initial rating in excess of 10 percent prior to January 31, 2009, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD) with anxiety, sleep impairment, and depression. 

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis. 

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis. 

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis. 

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacona, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008, with prior inactive service totaling eleven months and fifteen days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2009 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter, 'Agency of Original Jurisdiction or AOJ').

In April 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.  At such time, the Veteran submitted additional evidence and waived AOJ consideration of evidence not previously considered by the AOJ.  38 C.F.R. 
§ 20.1304(c) (2014).  Additionally, he submitted additional evidence in December 2014.  Therefore, the Board may properly consider such evidence.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Notably, a copy of the April 2014 hearing transcript is located in Virtual VA.  

The Board notes that an unappealed February 2010 AOJ rating decision denied entitlement to TDIU based upon consideration of multiple service-connected disabilities.  During this appeal period which began prior to the February 2010 AOJ rating decision, the Veteran has presented evidence and argument that he is unemployable soley due to his PTSD.  In light of this argument and evidence, the Board has expanded the appeal to include the matter of his entitlement to TDIU as part and parcel of the initial rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (if, in connection with making a claim for the highest rating possible for a disability, a claimant submits evidence of a medical disability, and evidence of unemployability, the matter of the claimant's entitlement to a TDIU is considered a component of the claim for a higher rating).  The Board has listed the TDIU issue as a separate claim on the title page for procedural purposes only.

The Board's decision below addresses the issues of entitlement to his initial ratings for radiculopathy of the right and left lower extremities.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

During the November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis, and an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the November 2014 Board hearing before the undersigned, the Veteran withdrew from appeal the issues of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis, and an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). Hence, there remain no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with lumbar spondylosis is dismissed.

The appeal pertaining to the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar spondylosis is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claimed left shoulder disorder, he was discharged in June 2008 and filed an original service connection claim for "shoulder injury" in December 2008.  At a VA examination in April 2009, he described bilateral shoulder pain that began during boot camp, which he attributed to overuse as well as wear and tear.  Following examination, the VA examiner diagnosed chronic bilateral rotator cuff tendonitis, but offered no opinion as to the etiology of either shoulder condition.

In a rating decision dated May 2009, the AOJ awarded service connection for right shoulder tendonitis on the basis that the record reflected the Veteran's treatment for right shoulder crepitation in November 1994.  The AOJ denied service connection for a left shoulder disorder as there were no documented instances of treatment during service.  Notably, following the April 2009 VA examination, the Veteran injured his left upper extremity in June 2009 which required, in part, an x-ray examination of his left shoulder.

Here, the Veteran reported the in-service onset of left shoulder problems within one year of service discharge.  A VA examination within one year of service discharge provided a diagnosis of left shoulder rotator cuff tendonitis.  In light of the diagnosis of a left shoulder disorder within one year of service of service discharge and the Veteran's allegations of persistent/recurrent symptoms since service, the Board finds that a VA examination with an etiological opinion is needed to resolve such claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for an increased rating for PTSD, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and severity of his PTSD, as well as to differentiate between any psychiatric symptoms associated with nonservice-connected disabilities. 

Initially, the Board notes that the appeal period for the PTSD claim extends back to June 7, 2008, the date of service connection.  The evidentiary record reflects the Veteran's hospitalizations for suicide attempts in September 2008, January 2009, May 2009, and June 2009.  He was hospitalized against his will on each occasion.  He was arrested for assault and battery in June 2010, and accused of domestic violence against his spouse in July 2010.  Furthermore, while attending vocational school, he received disciplinary warnings and was eventually expelled.  The evaluations of his overall psychological, social, and occupational functioning (Global Assessment of Functioning (GAF) Scores) during the appeal period have ranged from 35 to 60.  

The Veteran underwent VA Compensation and Pension (C&P) examinations in January 2009 and August 2009.  The January 2009 VA examiner described the Veteran as manifesting "mild" social and industrial impairment due to PTSD (as represented by a GAF score of 60) while the August 2009 VA examiner described the Veteran as manifesting "moderate" social and industrial impairment due to PTSD (as represented by a GAF score of 55).

However, a November 2009 Social Security Administration (SSA) decision found that the Veteran has been permanently disabled since May 28, 2009 due to a primary diagnosis of "Organic Mental Disorders (Chronic Brain Syndrome) and alcohol substance abuse.  Notably, an examiner noted that the Veteran's "PTSD and depression" constituted the "centrality" of his dysfunction that caused severe mental impairments which would likely preclude persistence in simple, unskilled work.  It was further noted that he had a history of possible traumatic brain injury (TBI), which was asymptomatic.

Additionally, a December 2014 private licensed social worker (LSW) statement states that the Veteran manifests deficiencies in mood, family relations, work, school and judgment, difficulty in adapting to stressful circumstances and intrusive thoughts, an intermittent inability to perform activities of daily living, and depression which affects his ability to function independently appropriately and effectively.  The Veteran is further described as having a history of grossly inappropriate behavior, gross impairment in thought process and communication, unprovoked hostility and suicidal ideation.

The disparity in the evaluations of the severity of the Veteran's psychiatric impairment is complicated by the fact that the Veteran's former spouse and family members describe a severity of disability much greater than the Veteran himself.  These witnesses describe the Veteran as experiencing mood swings, anger outbursts, and violent episodes approximately every two months since service discharge.  The VA clinic records reflect the former spouse's complaints that the Veteran intentionally understated his psychiatric problems, in part, to get himself off of VA's high suicide risk list.  Overall, these witness statements appear to describe a severity of psychiatric impairment much greater than reflected in the VA C&P examination reports.

The evaluation of the Veteran's service-connected PTSD is further complicated by the presence of additional nonservice-connected diagnoses of depression (which was formally denied in a February 2009 AOJ decision), bipolar disorder type II, and personality disorder not otherwise specified (NOS).  

Given this record, the Board finds that the Veteran should be afforded a contemporaneous VA examination which includes consideration of the witness statements in light of the entire evidentiary record, and to determine whether it is possible to distinguish between the symptoms and impairment that are be attributable to his service-connected PTSD versus his nonservice-connected psychiatric disabilities.  See Waddell v. Brown, 5 Vet. App. 454 (1993) (there may be a breach in the duty to assist when there are variously diagnosed psychiatric disorders, but none of the examinations fully described the degree of disability attributable to each psychiatric disorder).  The Board notes that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, given the wide variance of the GAF scores of record and the witness descriptions, the examiner should determine, to the extent possible, the nature and severity of the service-connected PTSD since June 2008 as expressed in GAF scores.  See generally Chotta v. Peake, 22 Vet. App. 80 (2008) (parameters of the VA's duty to assist in determining the level of disability for purposes of awarding a retrospective rating may include requiring the VA to develop medical evidence through a retrospective medical evaluation).

The Board next notes that the Veteran was last afforded VA examination to evaluate the nature and severity of his service-connected lumbar spondylosis, bilateral knee, and right shoulder disabilities in September 2009, more than 5 years ago.  Since these examinations, the Veteran has testified that these disabilities have increased in severity.  His VA clinic records reflect an evaluation for bilateral knee effusion and decreased range of motion in March 2010 with a magnetic resonance imaging (MRI) scan of the knees taken in April 2010.  In March 2011, the Veteran's former spouse called VA requesting a medication prescription to treat the Veteran's "excruciating" back pain.  Therefore, based on such allegations of worsening, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's service-connected lumbar spondylosis, bilateral knee and right shoulder disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board must defer consideration of the TDIU claim as this issue is inextricably intertwined with the increased rating claims on appeal which are being remanded.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this matter must also be returned to the AOJ.

Finally, as relevant to all claims, the Board notes that the Veteran receives VA treatment and the most recent VA records obtained by the AOJ are dated in May 2010.  In this regard, while the Veteran's representative has submitted portions of VA treatment records dated thereafter, it is unclear whether such constitute a full copy of such records.  Therefore, on remand, the AOJ should obtain all relevant VA treatment records dated from May 8, 2010, to the present for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant VA clinical records dated from May 8, 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, arrange for the Veteran to undergo VA examination by an appropriate medical professional to determine the nature and etiology of his left shoulder disorder.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished. 

Following examination and review of the claims folder, the examiner should:

(a) Identify all current left shoulder disorders found to be present.  The examiner is requested to accept a diagnosis of left shoulder rotator cuff tendonitis as found at the April 2009 VA examination even if currently asymptomatic.

(b) For each diagnosed left shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in service OR is otherwise related to events in service, to include the Veteran's complaints regarding the overuse and wear and tear his service placed on his left shoulder.  

In so doing, the examiner should be instructed that he/she may accept the Veteran's descriptions of the onset of left shoulder symptoms in service (see, e.g., VA examination report dated April 2009) as supportive evidence despite the lack of documentary evidence.  However, the examiner is free to discuss whether there is any medical reason to accept or reject his allegation of the onset of a left shoulder disorder in service.

A rationale should be provided for any opinion offered.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA orthopedic examination to determine the current nature and severity of his service-connected lumbar spondylosis, right knee disability, left knee disability, and right shoulder disability.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar spondylosis, right knee disability, left knee disability, and right shoulder disability.  The examiner should conduct range of motion testing of the joints (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

With respect to the lumbar spondylosis, the examiner should identify any associated neurologic abnormalities and any periods of incapacitation due to intervertebral disc syndrome (IVDS).  

With respect to the knees, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

The examiner should also discuss the Veteran's functional impairments due to his service-connected lumbar spondylosis, right knee disability, left knee disability, and right shoulder disability with respect to his activities of daily living as well as the functional impact on his employment consistent with his education and occupational experience.  

A rationale should be provided for any opinion offered.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD. 

If more than one psychiatric disorder is diagnosed, the examiner should expressly indicate whether it is possible to distinguish the symptomatology attributable to service-connected psychiatric impairment from that attributable to any nonservice-connected psychiatric impairment.  The examiner should clearly indicate if it is not possible to separate the symptoms and effects of the service-connected psychiatric disability from any nonservice-connected psychiatric disability.  However, if any separately diagnosed disorders are deemed related, this also should clearly be indicated. 

Additionally, the examiner is requested to reconcile the widely varying GAF scores into a consistent picture by providing GAF scores for service-connected psychiatric impairment representing the time period from June 2008 to the present.  The examiner should explain whether there is any increased or decreased symptomatology during this time period.  The examiner is requested to consider the witness statements from the Veteran's family members and former spouse who describe the Veteran as experiencing mood swings, anger outbursts and violent episodes approximately every two months since service discharge.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


